— Judgment unanimously affirmed. Memorandum: At the time of sentencing, defendant, a second felony offender (see, Penal Law § 70.06), was "subject to an undischarged indeterminate sentence of imprisonment imposed prior to the date on which the present crime was committed” (Penal Law § 70.25 [2-a]). Thus, the court was required to impose a sentence to run consecutively to the undischarged portion of his prior sentence (see, Penal Law § 70.25 [2-a]; Matter of Rolon v Senkowski, 160 AD2d 1072, 1073, appeal dismissed 76 NY2d 772; People ex rel. Wilson v Kelly, 142 AD2d 989; People ex rel. Hodge v Wells, 133 AD2d 497, 499, lv denied 70 NY2d 613). (Appeal from Judgment of Jefferson County Court, Clary, J. — Burglary, 2nd Degree.) Present — Boomer, J. P., Green, Balio, Fallon and Davis, JJ.